DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 17-18 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolf (U.S Publication No. 2020/0038609 A1).
	Regarding claim 1, Wolf discloses an apparatus (Fig. 2), comprising: processing circuitry (processing system 242, see Fig. 2 and Paragraph 0046 and 0056) configured to: receive first ultrasound data collected from a subject by a wearable ultrasound device (see Paragraph 0014, ultrasound images of the neck may be obtained for CPAP titration; also see Fig. 2, the ultrasound transducer 212 may be worn via attachment structure 216); automatically determine that the first ultrasound data indicates apnea (see Paragraph 0014 and 0041-0042, the ultrasound data can be used to detect and determine the localization of an apnea/obstruction during sleep; Examiner notes that the detection and localization of the obstruction indicates the patient experiencing an apnea, whereas the apnea sensor set 222 may determine an occurrence indicative of apnea such as a decline in blood oxygen saturation levels); and responsive to a determination that the first ultrasound data indicates apnea, automatically control a 
Regarding claim 2, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically determining that the first ultrasound data indicates apnea, to automatically determine that the subject is experiencing apnea (see Paragraph 0041, the system may use ultrasound images to detect and localize an obstruction, and such a detection determines that the subject is experiencing an apnea).
	Regarding claim 3, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically determining that the first ultrasound data indicates apnea, to input the first ultrasound data to a statistical model trained to determine whether inputted ultrasound data indicates apnea (see Paragraph 0073 and Fig. 10-11, the ultrasound images are used to determine a degree of openness based on the mean pixel intensity of the images, which can be fit to linear or exponential functions/models 1111 and 1112, or other such functions which statistically model the CPAP pressure and change in pixel intensity/airway patency; also see Paragraphs 0056, the titration pressure is based on the pressures applied and the statistic for each of the ultrasound images at the given pressure; It is also noted that if the pixel intensity threshold is already met based on the first ultrasound image, then apnea based ventilation is not delivered based on the applied model). 
	Regarding claim 6, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is further configured to: receive second ultrasound data collected from the subject by the wearable ultrasound device (see Paragraph 0054, after the initial obstruction location is determined, subsequent ultrasound images are collected of the obstruction); automatically determine that the second ultrasound data does not indicate apnea (see Paragraph 0054, the ultrasound images are monitored with increasing applied pressure until the airway re-opens, and thus an apnea is not indicated); and responsive to a determination by the processing circuitry that second ultrasound data does not indicate apnea, automatically control the positive airway 
Regarding claim 7, the device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when automatically determining that the second ultrasound data does not indicate apnea, to automatically determine that the subject is not experiencing apnea (see Paragraph 0054, the subsequent ultrasound images determine when the applied pressure re-opens the airway, and thus determines when the subject is not experiencing apnea).
Regarding claim 8, the device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when determining that the second ultrasound data does not indicate apnea, to input the first ultrasound data to a statistical model trained to determine whether inputted ultrasound data does not indicate apnea (see Paragraph 0073 and Fig. 10-11, the ultrasound images during titration are used to determine a degree of openness based on the mean pixel intensity of the images, which can be fit to linear or exponential functions/models 1111 and 1112, or other such functions which statistically model the CPAP pressure and change in pixel intensity/airway patency; It is noted that the titration may be based on a set point mean pixel intensity that indicates the airway is opened, and if the ultrasound image indicates opened airway, then pressure may be reduced; also see Paragraphs 0056, the titration pressure is based on the pressures applied and the statistic for each of the ultrasound images at the given pressure).
Regarding claim 17, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate an activation signal configured to trigger the positive airway device to increase the pressure generated by the positive airway pressure device (also see Paragraph 0054, increasing pressures are exerted by the CPAP system after an obstruction location is determined until the airway is re-opened; Thus, an activation signal is sent to the CPAP system 260 to trigger titration and to gradually increase pressure until the apnea is resolved).
Regarding claim 18, the device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate a deactivation signal configured to trigger the positive airway device to decrease the pressure generated by the positive airway pressure device (see Paragraph 0054, during titration CPAP pressure is incrementally increased until the airway re-opens and the apnea is resolved; During the titration process, when airway patency is obtained, the processor may reduce the pressure from the pressure that re-opened the airway, since the pressure that re-opens the airway may be greater than the pressure sufficient to prevent closing of the airway; Examiner is reading deactivation signal as a signal that reduces the pressure generated by the positive airway pressure device, as described in Paragraph 0009 of Applicant’s Specification).
Regarding claim 25, the device of Wolf discloses the device of claim 17.
Wolf further discloses wherein a processing device in communication with the wearable ultrasound device comprises the processing circuitry (see Paragraph 0046 and Fig. 2, processing system 242 is in communication with the ultrasound device 210 and comprises the processing circuitry).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1), as applied to claims 1 and 6, in view of Wasielewski (U.S Publication No. 2014/0163375 A1).
Regarding claim 4, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured to automatically determine that the first ultrasound data indicates apnea (see Paragraph 0014 and 0041-0042, the ultrasound data can be used to detect and determine the localization of an apnea/obstruction during sleep).
Wolf is silent regarding obtaining ultrasound images of the chest and further determining that the first ultrasound data indicates an absence of lung sliding.
However, Wasielewski teaches an ultrasound system with an ultrasound probe that covers both the chest and the neck (Paragraph 0052 and Figs. 1-5, the ultrasound cover 12 includes a plurality of ultrasound transducers or sensors 52 throughout a surface of the cover to quickly image the thoraco-abdominal area of the patient, and may be shaped to conform to the neck, thorax) and further teaches using chest ultrasound data to monitor a presence or absence of lung sliding for determination of respiratory problems (see Paragraph 0138, artifacts of ultrasound scanning such as lung sliding and comet tail are created during normal breathing and thus a lack of lung sliding is indicative of respiratory issues, and may be caused by pneumothorax).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Wolf to include an ultrasound probe that may monitor both the neck and the thorax/abdomen and to monitor the ultrasound images of the chest for lung sliding, such as that taught by Wasielewski, in order to monitor for abnormal breathing or respiratory issues (Paragraph 0138).
Regarding claim 5, the device of Wolf discloses the device of claim 1.

Wolf is silent regarding obtaining ultrasound images of the chest and further determining that the first ultrasound data indicates an absence of movement of internal abdominal organs.
However, Wasielewski teaches an ultrasound system with an ultrasound probe that covers both the chest and the neck (Paragraph 0052 and Figs. 1-5, the ultrasound cover 12 includes a plurality of ultrasound transducers or sensors 52 throughout a surface of the cover to quickly image the thoraco-abdominal area of the patient, and may be shaped to conform to the neck, thorax) and further teaches using chest ultrasound data to monitor a presence or absence of lung sliding for determination of respiratory problems (see Paragraph 0138, artifacts of ultrasound scanning such as lung sliding and comet tail are created during normal breathing and thus a lack of lung sliding is indicative of respiratory issues, and may be caused by pneumothorax; It is noted that lung sliding involves the movement of the visceral and parietal pleural surfaces of the lungs in relation to one another, and thus constitutes movement of internal abdominal organs).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Wolf to include an ultrasound probe that may monitor both the neck and the thorax/abdomen and to monitor the ultrasound images of the chest for lung sliding/movement of internal abdominal organs, such as that taught by Wasielewski, in order to monitor for abnormal breathing or respiratory issues (Paragraph 0138).
Regarding claim 9, the device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured to automatically determine that the second ultrasound data does not indicate apnea (see Paragraph 0054, the ultrasound images are monitored with increasing applied pressure until the airway re-opens, and thus determines when the ultrasound indicates that an apnea is no longer occurring).
Wolf is silent regarding obtaining ultrasound images of the chest and further determining that the second ultrasound data indicates lung sliding.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Wolf to include an ultrasound probe that may monitor both the neck and the thorax/abdomen and to monitor the ultrasound images of the chest for lung sliding, such as that taught by Wasielewski, in order to monitor for abnormal breathing or respiratory issues (Paragraph 0138).
Regarding claim 10, the device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured to automatically determine that the second ultrasound data does not indicate apnea (see Paragraph 0054, the ultrasound images are monitored with increasing applied pressure until the airway re-opens, and thus determines when the ultrasound indicates that an apnea is no longer occurring).
Wolf is silent regarding obtaining ultrasound images of the chest and further determining that the second ultrasound data indicates movement of internal abdominal organs.
However, Wasielewski teaches an ultrasound system with an ultrasound probe that covers both the chest and the neck (Paragraph 0052 and Figs. 1-5, the ultrasound cover 12 includes a plurality of ultrasound transducers or sensors 52 throughout a surface of the cover to quickly image the thoraco-abdominal area of the patient, and may be shaped to conform to the neck, thorax) and further teaches using chest ultrasound data to monitor a presence or absence of lung sliding for determination of respiratory problems (see Paragraph 0138, artifacts of ultrasound scanning such as lung sliding and comet tail are created during normal breathing and thus a lack of lung sliding is indicative of respiratory issues, and may be caused by pneumothorax; It is noted that lung sliding involves the movement of the 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Wolf to include an ultrasound probe that may monitor both the neck and the thorax/abdomen and to monitor the ultrasound images of the chest for lung sliding/movement of internal abdominal organs, such as that taught by Wasielewski, in order to monitor for abnormal breathing or respiratory issues (Paragraph 0138).
Claims 11-13, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1), as applied to claim 1 and 6.
Regarding claim 11, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to increase pressure generated by the positive airway pressure device (see Paragraph 0054, increasing pressures are exerted by the CPAP system after an obstruction location is determined until the airway is re-opened).
Wolf is silent regarding wherein the positive airway pressure device comprises the processing circuitry.
However, Wolf teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included the processing circuitry in the positive airway pressure device, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055).
Regarding claim 12, the device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the subject, to decrease pressure generated by the positive airway pressure device (see Paragraph 0054, the 
Wolf is silent regarding wherein the positive airway pressure device comprises the processing circuitry.
However, Wolf teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included the processing circuitry in the positive airway pressure device, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055).
Regarding claim 13, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to route power from the power source to the positive airway pressure device (see Paragraph 0054, the CPAP device may incrementally increase the pressure delivered to the airway, and thus power must be routed from a power source to the positive airway pressure device, as otherwise the CPAP device could not deliver pressure).
Wolf is silent regarding wherein: an adapter coupled between the positive airway pressure device and a power source comprises the processing circuitry.
However, Wolf teaches a power source (AC supply 905, see Fig. 9 and Paragraph 0071) to provide power to the positive airway pressure device (see Fig. 9 and 0071), and an adapter connecting the processing system to the positive airway pressure device (see Fig. 2, communication channels 230 connect the processing system to the rest of the CPAP system to control functionality of the CPAP system 260; Examiner is reading adapter as a connector for joining parts or devices enabling them to be fitted with or work together).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included a power source and an adaptor between the power source and the CPAP comprising the processing components, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055), and to provide and control the power provided to the components of the system (Paragraph 0071, the external power supply provides power to the rest of the components that dictate insufflation feedback).
Regarding claim 15, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to permit air to flow from the positive airway pressure device to the airway of the subject (Examiner notes that only the processing circuitry is required to permit the airflow from the positive airway pressure device to the airway of the subject; see Paragraph 0054, the CPAP device delivers a positive pressure air flow to the patient to re-open the airway, an thus the processor permits air to flow from the CPAP to the airway to obtain airway patency).
Wolf is silent regarding a valve coupled between the positive airway pressure device and the subject comprises the processing circuitry.
However, Wolf teaches a valve coupled between the positive airway pressure device and the subject (see Paragraph 0071, a relief valve 902 is coupled to the composite mask, which is between the positive insufflator motor and the patient).
Wolf further teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included a valve in the face 
Regarding claim 23, the device of Wolf discloses the apparatus of claim 17.
Wolf is silent regarding wherein the wearable ultrasound device comprises the processing circuitry.
However, Wolf teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included the processing circuitry in the wearable ultrasound device, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055).
Claims 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1), as applied to claims 1 and 6, in view of Henke (U.S Patent No. 8,834,347 B2). 
Regarding claim 14, the device of Wolf discloses the device of claim 6.
Wolf is silent regarding wherein: an adapter coupled between the positive airway pressure device and a power source comprises the processing circuitry.
However, Wolf teaches a power source (AC supply 905, see Fig. 9 and Paragraph 0071) to provide power to the positive airway pressure device (see Fig. 9 and 0071), and an adapter connecting the processing system to the positive airway pressure device (see Fig. 2, communication channels 230 connect the processing system to the rest of the CPAP system to control functionality of the CPAP system 260; Examiner is reading adapter as a connector for joining parts or devices enabling them to be fitted with or work together).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included a power source and an adaptor between the power source and the CPAP comprising the processing components, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055), and to provide and control the power provided to the components of the system (Paragraph 0071, the external power supply provides power to the rest of the components that dictate insufflation feedback).
Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the subject, to cease to route power from the power source to the positive airway pressure device.
Henke teaches a respiratory monitoring device wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the subject, to cease to route power from the power source to the positive airway pressure device (see Col. 25 lines 36-48, when an apnea is not detected, a signal can be transmitted to all functional but non-essential elements, such that they are powered down when an apnea is not detected, and are turned on when they are need after an apnea is detected).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to automatically cease to route power from the power source to the positive airway pressure device, such as that taught by Henke, in order to provide a low power mode that may prolong battery and conserve energy usage (Col. 25 lines 36-48).
Regarding claim 16, the device of Wolf discloses the device of claim 6.
Wolf is silent regarding a valve coupled between the positive airway pressure device and the subject comprises the processing circuitry.

Wolf further teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included a valve in the face mask between the CPAP and the subject, and to include the processing circuitry into the valve, such as that taught by Wolf, in order to regulate the pressure provided to the patient by the CPAP (Paragraph 0071, the valve protects against over-inflation and over-pressure delivered to the patient), and to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055).
Wolf is silent wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the subject, to prevent air to flow from the positive airway pressure device to the airway of the subject.
Henke teaches a respiratory monitoring device wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the subject, to prevent air to flow from the positive airway pressure device to the airway of the subject (see Col. 25 lines 36-48, when an apnea is not detected, a signal can be transmitted to all functional but non-essential elements, such that they are powered down when an apnea is not detected, and are turned on when they are need after an apnea is detected; Thus, airflow provided from the CPAP to the patient is prevented).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to turn off the CPAP and prevent airflow from the CPAP to the subject, such as that taught by Henke, in order to provide a low power mode that may prolong battery and conserve energy usage (Col. 25 lines 36-48; The flow generator may be turned off when not needed).
Regarding claim 19, the device of Wolf discloses the device of claim 1.
Wolf is silent regarding wherein: an adapter coupled between the positive airway pressure device and a power source.
However, Wolf teaches a power source (AC supply 905, see Fig. 9 and Paragraph 0071) to provide power to the positive airway pressure device (see Fig. 9 and 0071), and an adapter connecting the processing system to the positive airway pressure device (see Fig. 2, communication channels 230 connect the processing system to the rest of the CPAP system to control functionality of the CPAP system 260; Examiner is reading adapter as a connector for joining parts or devices enabling them to be fitted with or work together).
Wolf further teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included a power source and an adaptor between the power source and the CPAP, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055), and to provide and control the power provided to the components of the system (Paragraph 0071, the external power supply provides power to the rest of the components that dictate insufflation feedback).
Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate an activation signal configured to route the power from the power source to the positive airway pressure device.
Henke teaches wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate an activation signal configured to route the power from the power source to the positive airway pressure device (see Col. 25 lines 36-48, the circuitry may provide power to the pressure generator when an apnea is detected, thus increasing the pressure delivered to the patient).

Regarding claim 20, the device of Wolf discloses the device of claim 6.
Wolf is silent regarding wherein: an adapter coupled between the positive airway pressure device and a power source.
However, Wolf teaches a power source (AC supply 905, see Fig. 9 and Paragraph 0071) to provide power to the positive airway pressure device (see Fig. 9 and 0071), and an adapter connecting the processing system to the positive airway pressure device (see Fig. 2, communication channels 230 connect the processing system to the rest of the CPAP system to control functionality of the CPAP system 260; Examiner is reading adapter as a connector for joining parts or devices enabling them to be fitted with or work together).
Wolf further teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included a power source and an adaptor between the power source and the CPAP, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055), and to provide and control the power provided to the components of the system (Paragraph 0071, the external power supply provides power to the rest of the components that dictate insufflation feedback).
Henke teaches a respiratory monitoring device wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate a deactivation signal configured to cease to route the power from the power source to the positive airway pressure device (see Col. 25 lines 36-48, after an apnea is 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to automatically cease to route power from the power source to the positive airway pressure device, such as that taught by Henke, in order to provide a low power mode that may prolong battery and conserve energy usage (Col. 25 lines 36-48).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1), as applied to claims 1 and 6, in view of Wondka (U.S Publication No. 8,925,545 B2).
Regarding claim 21, the device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject (also see Paragraph 0054, increasing pressures are exerted by the CPAP system after an obstruction location is determined until the airway is re-opened).
Wolf is silent regarding wherein the processing circuitry generates an activation signal configured to trigger a valve coupled between the positive airway pressure device and the subject to permit the air to flow from the positive airway pressure device to the airway of the subject.
Wondka teaches wherein the processing circuitry generates an activation signal configured to trigger a valve coupled between the positive airway pressure device and the subject to permit the air to flow from the positive airway pressure device to the airway of the subject (see Col. 9 lines 46-61, the output of the gas delivery mechanism 161 may be controlled by a gas delivery control valve 165, and the system 163 may use inputs from a sensor to control the ventilation gas delivered through the valve, based on the desired therapeutic output and effect; Thus, the system may issue a signal to the valve to open or close it to control the flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include generating a signal to trigger a valve coupled between the positive airway pressure device and the subject to permit the air to flow from 
Regarding claim 22, the device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject (also see Paragraph 0054, increasing pressures are exerted by the CPAP system after an obstruction location is determined until the airway is re-opened).
Wolf is silent regarding wherein the processing circuitry generates a deactivation signal configured to trigger a valve coupled between the positive airway pressure device and the subject to prevent the air to flow from the positive airway pressure device to the airway of the subject.
Wondka teaches wherein the processing circuitry generates a deactivation signal configured to trigger a valve coupled between the positive airway pressure device and the subject to prevent the air to flow from the positive airway pressure device to the airway of the subject (see Col. 9 lines 46-61, the output of the gas delivery mechanism 161 may be controlled by a gas delivery control valve 165, and the system 163 may use inputs from a sensor to control the ventilation gas delivered through the valve, based on the desired therapeutic output and effect; Thus, the system may issue a signal to the valve to open or close it to control the flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include generating a signal to trigger a valve coupled between the positive airway pressure device and the subject to prevent the air to flow from the positive airway pressure device to the airway of the subject, such as that taught by Wondka, in order to control the exact amount of ventilation delivered to the patient based on the desired therapeutic output (Col. 9 lines 46-61).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1), as applied to claim 1, in view of Barnard (U.S Publication No. 2013/0289411 A1).
Regarding claim 24, the device of Wolf discloses the device of claim 1.

Barnard teaches a wearable ultrasound device, wherein the device comprises a patch configured to couple to the subject’s skin (see Abstract and Paragraph 0040-0041, a disposable patch apparatus 100 removably holds a ultrasound scanner probe 102, and mechanically fixes the scanner to bodily tissue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include coupling the ultrasound sensor via a patch configured to couple to the subject’s skin, such as that taught by Barnard, in order to provide an alternative, disposable way to secure the ultrasound probe to the patient for medical imaging of the patient (Paragraph 0040).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wondka (U.S Publication No. 2010/0252037 A1) - ventilation control where positive pressure is only provided during a detected apnea, and stopped when the apnea is resolved.
	Hyde (U.S Publication No. 2014/0277252 A1) - ventilation control with ultrasound detection of apnea, and ventilation control to resolve or reduce occurrence of apneas.
	Corn (U.S Patent No. 6,062,216 A) - apnea monitor where ultrasound imaging of chest may monitor the breathing rate of the patient to asses breath regularity.
	Walker (U.S Publication No. 2005/0154303 A1) - ultrasound monitoring of an apnea, with wearable device coupled to the users body.
	Xu (U.S Publication No. 2017/0273659 A1) - ultrasound device for monitoring lung sliding in a patient, for indication of normal breathing, or abnormal breathing which may be indicative of pneumothorax.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785